         Case 3:17-cv-02162-EMC Document 235 Filed 06/16/20 Page 1 of 2




 1   DEBRA J. CARFORA
     U.S. Department of Justice
 2   Environment & Natural Resources Division
     Environmental Defense Section
 3
     150 M Street, NE
 4   Washington, DC 20002
     Tel. (202) 514-2640
 5   debra.carfora@usdoj.gov
 6   Attorneys for Defendants
 7

 8                   IN THE UNITED STATES DISTRICT COURT
 9                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION
10

11    FOOD & WATER WATCH, INC, et al.,            Case No.: 17-cv-02162-EMC

12                         Plaintiffs,            Stipulation Regarding Trial Transcript
13                   v.

14    U.S. ENVIRONMENTAL PROTECTION
      AGENCY, et al.,
15

16                         Defendants.

17

18

19

20

21

22

23

24

25

26

27



                                                             CASE NO.: 17-CV-02162-EMC
                                                STIPULATION REGARDING TRIAL TRANSCRIPT
         Case 3:17-cv-02162-EMC Document 235 Filed 06/16/20 Page 2 of 2




 1          The parties jointly submit the following stipulation: The parties agree to strike
 2   from the trial transcript the following lines: 777:22 through 787:16, 817:2 through

 3   839:15, and 845:24 through 846:13.

 4   IT IS SO STIPULATED AND AGREED TO ON BEHALF OF THE PARTIES.

 5

 6   For Plaintiffs:

 7   DATED: June 16, 2020                       /s/ Michael Connett (by permission)
                                                MICHAEL CONNETT
 8                                              Waters, Kraus & Paul
                                                Attorney for Plaintiffs
 9

10   For Defendants:
11   DATED: June 16, 2020                       /s/ Debra J. Carfora
                                                DEBRA J. CARFORA
12                                              United States Department of Justice
13                                              Attorney for Defendants

14
                                          *     *      *
15
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
16

17
     DATED: June 16
                 __, 2020
18                                              Edward M. Chen
                                                United States District Judge
19

20

21

22

23

24

25

26

27


                                                             CASE NO.: 17-CV-02162-EMC
                                                STIPULATION REGARDING TRIAL TRANSCRIPT
